Case 1:20-cv-22051-JEM Document 1-21 Entered on FLSD Docket 05/15/2020 Page 1 of 3




                           EXHIBIT 18
  Case 1:20-cv-22051-JEM Document 1-21 Entered on FLSD Docket 05/15/2020 Page 2 of 3



US 7319718 – Claim 15            3GPP Specifications
A method of coding information 3GPP TS 25.212 v.6.7.0
regarding a channel, comprising:

providing information bits of a0, a1, a2,   4       Multiplexing, channel coding and interleaving
a3, and a4;
                                            4.7          Coding for HS-DPCCH
encoding the information bits using a
(20, 5) code; and                           4.7.1        Channel coding for HS-DPCCH
providing output code words of 20 bits      4.7.1.2 Channel coding for HS-DPCCH channel quality information
as a result of the encoding step, wherein
the (20, 5) code is a prescribed            The channel quality information is coded using a (20,5) code. The code
combination of 5 basis sequences Mi,n       words of the (20,5) code are a linear combination of the 5 basis sequences
as defined as follows:                      denoted Mi,n defined in the table below.


                                                              Table 14: Basis sequences for (20,5) code




                                            The CQI values 0 .. 30 as defined in [4] are converted from decimal to binary
                                            to map them to the channel quality information bits (1 0 0 0 0) to (1 1 1 1 1)
                                            respectively. The information bit pattern (0 0 0 0 0) shall not be used in this
                                            release. The channel quality information bits are a0 , a1 , a2 , a3 , a4 (where a0
                                            is LSB and a4 is MSB). The output code word bits bi are given by:



                                                                    where i = 0, …, 19.
US 7319718 – Claim 16                  3GPP Specifications
The method of claim 15, wherein the 3GPP TS 25.212 v.6.7.0
output code word bits, bi are based on
                                       4.7.1.2 Channel coding for HS-DPCCH channel quality information

                                            The output code word bits bi are given by:




                                                       Page 1 of 2
Case 1:20-cv-22051-JEM Document 1-21 Entered on FLSD Docket 05/15/2020 Page 3 of 3



                                                  where i = 0, …, 19.




                                    Page 2 of 2
